DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11 June 2021 is acknowledged.  Claims 4, 15, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“coupling mechanism…for directly attaching to a surface” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  “hooks, magnets, clamps, screws, and so on”, as described in paragraph 44.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 7, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 recites the limitations “the source of water” in line 2, "the holes" in line 2, and “the perforated pipe section” in lines 2--3.  There are insufficient antecedent bases for these limitations in the claim.
Claim 7 recites the limitation "the single multi-valve unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second tubular apparatus" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the first and second valves” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmsderfer et al. (US 2013/0037624).
Regarding claim 1, Helmsderfer teaches a water dispensing apparatus (100), comprising: 
a first tubular elongated element (115) extending in a longitudinal direction (figs. 1, 6), the first tubular elongated element including a first inlet at a proximal end of the first tubular elongated element (figs. 6 and 9A-9D), an outlet at a distal end of the first tubular elongated element (fig. 6), and an uninterrupted first flow path extending from the inlet to the outlet for outputting a source of fluid to the outlet (fig. 6); 
a second tubular elongated element (104) extending in the longitudinal direction (figs. 1, 6), the second tubular elongated element including a second inlet at a proximal end of the second tubular elongated element (figs. 6 and 9A-9D), a second flow path extending along a length of the second tubular elongated element from the inlet in the longitudinal direction (fig. 6), and a plurality of outlets (102) along the length of the second tubular elongated element for outputting a source of fluid (fig. 6), each outlet in direct communication with the second flow path (fig. 6); 
a nozzle (110) coupled to the outlet of the first tubular elongated element (fig. 6); and 
a control valve system (113) coupled to each of the first and second inlets (fig. 6), comprising an inlet (124) for receiving a flow of fluid from a fluid source (105), an outlet that outputs a flow of the source of fluid to at least one of the first and second tubular elongated elements (fig. 6), a first valve for controlling a flow of the source of fluid through the uninterrupted first flow path of the first tubular elongated element (fig. 9B), and a second valve for controlling a flow of the source of fluid through the second flow path of the second tubular elongated element (fig. 9A).
Regarding claim 2, Helmsderfer teaches the water dispensing apparatus described regarding claim 1, and wherein the nozzle provides a first output of the source of water directed in a first 
Regarding claim 3, Helmsderfer teaches the water dispensing apparatus described regarding claim 1, and further comprising a trigger mechanism for opening and closing a fluid path from the inlet to the outlet of the control valve system for a user-controlled amount of time (par. 147).
Regarding claim 5, Helmsderfer teaches the water dispensing apparatus described regarding claim 1, and wherein the first and second valves of the control valve system are one-way valves, wherein each one-way valve controls a flow path of fluid to one of the first and second tubular elongated elements (figs. 9A-9D - the valve flow paths allow flow only to one of the flow paths, or only in “one-way”).
Regarding claim 6, Helmsderfer teaches the water dispensing apparatus described regarding claim 1, and wherein the first and second valves of the control valve system are part of a single two-way valve unit, and wherein each valve of the two-way valve unit controls a pipe portion of the first or second tubular elongated elements (fig. 6 and 9A-9D).
Regarding claim 7, Helmsderfer teaches the water dispensing apparatus described regarding claim 6, and further comprising a handle (106) which at least partially surrounds the single multi-valve unit (figs. 1, 5A).
Regarding claim 8, Helmsderfer teaches the water dispensing apparatus described regarding claim 1, and further comprising a handle (106) coupled to each of the proximal ends of first and second tubular elongated elements, wherein the handle includes the control valve system (figs. 1, 5A).
claim 9, Helmsderfer teaches the water dispensing apparatus described regarding claim 1, and further comprising a handle (106) positioned about the proximal end of the first tubular elongated element (figs. 1, 5A).
Regarding claim 10, Helmsderfer teaches the water dispensing apparatus described regarding claim 1, and further comprising at least one coupling mechanism (107 and 111) constructed and arranged for directly attaching to a surface that permits the water dispensing apparatus to be suspended so that the outlets of the second tubular apparatus are positioned over a predetermined region for receiving the source of fluid from the second tubular elongated element (par. 141, fig. 5B).
Regarding claim 11, Helmsderfer teaches a water dispensing apparatus (100), comprising: 
a first tubular elongated element (115) extending in a longitudinal direction (figs. 1, 6), the first tubular elongated element including a first inlet at a proximal end of the first tubular elongated element (figs. 6 and 9A-9D), an outlet at a distal end of the first tubular elongated element (fig. 6), and an uninterrupted first flow path extending from the inlet to the outlet for outputting a source of fluid to the outlet (fig. 6); 
a second tubular elongated element (104) extending in the longitudinal direction (figs. 1, 6), the second tubular elongated element including a second inlet at a proximal end of the second tubular elongated element (figs. 6 and 9A-9D), a second flow path extending along a length of the second tubular elongated element from the inlet in the longitudinal direction (fig. 6), and a plurality of outlets (102) along the length of the second tubular elongated element for outputting a source of fluid (fig. 6), each outlet in direct communication with the second flow path (fig. 6); and 
a handle (106) coupled to the proximal ends of the first and second tubular elongated elements (figs. 1, 5A), the handle including a control valve mechanism (113) that controls a flow of the 
Regarding claim 12, Helmsderfer teaches the water dispensing apparatus described regarding claim 11, and further comprising a nozzle (110) at the outlet of the first tubular elongated element (fig. 6).
Regarding claim 13, Helmsderfer teaches the water dispensing apparatus described regarding claim 12, and wherein the distal end of the first tubular elongated element includes a region of curvature such that outlets of the nozzle are tangential to the second tubular elongated element (fig. 1).
Regarding claim 14, Helmsderfer teaches the water dispensing apparatus described regarding claim 11, and further comprising a trigger mechanism (113, see par. 147) for opening and closing a fluid path from the inlet to the outlet of the control valve mechanism for a user-controlled amount of time.
Regarding claim 16, Helmsderfer teaches the water dispensing apparatus described regarding claim 11, and wherein the first and second valves of the control valve system are part of a single two-way valve unit, and wherein each valve of the two-way valve unit controls a pipe portion of the first or second tubular elongated elements (fig. 6 and 9A-9D).
Regarding claim 17, Helmsderfer teaches the water dispensing apparatus described regarding claim 11, and further comprising at least one coupling mechanism (107 and 111) constructed and arranged for directly attaching to a surface that permits the water dispensing apparatus to be suspended so that the outlets of the second tubular apparatus are positioned over a predetermined region for receiving the source of fluid from the second tubular elongated element (par. 141, fig. 5B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yeiser (US 2005/0127211), Pulver et al. (US 5,527,891), Galgon et al. (US 2015/0165136), Byler (US 538,727), and Westland (US 170,138) all teach water dispensing apparatuses having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752